Judgment, Supreme Court, New York County, (Alfred Kleiman, J.), rendered May 11, 1989, convicting defendant after a jury trial of criminal sale of a controlled substance in the third degree and sentencing him to an indeterminate prison term of from VA to 4 years, unanimously affirmed.
Defendant, who was tried for selling a quantity of "crack” to an undercover officer, waived his right to counsel at trial, because he did not want to be represented by Legal Aid and was refused the appointment of substitute counsel. Before substitute counsel will be appointed, defendant must show " 'good cause’ ”, as the right to counsel "is not to be equated with a right to choice of assigned counsel”. (People v Sawyer, 57 NY2d 12, 18-19, cert denied 459 US 1178.) Defendant did not establish the necessity to substitute counsel, either by his general complaints, or by a misunderstanding between him and his attorney about the number of witnesses the People would present at the hearing.
Furthermore, defendant’s request to appear pro se was unequivocal and timely. Defendant was apprised on several occasions of the risks he assumed by proceeding pro se, and was always given the opportunity to accept the representation of counsel. However, his counsel was directed to remain available. In view of defendant’s educational and employment background, it is submitted that the court’s instructions of the perils of defendant representing himself was more than adequate to ensure that defendant’s waiver of counsel was knowing and voluntary. (People v McIntyre, 36 NY2d 10,17.)
The Court did not err in denying defendant’s request for a Wade hearing, since the undercover officer’s identification of defendant a short time after the "buy” was confirmatory and constitutes proper completion of an integral police procedure. (People v Wharton, 74 NY2d 921.)
We have reviewed defendant’s remaining contentions and find them to be without merit. Concur — Carro, J. P., Rosenberger, Ellerin and Kassal, JJ.